Citation Nr: 1738045	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-31 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of eligibility for Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel 



INTRODUCTION

The Veteran had active service from October 1943 to November 1946.  He died in December 1963.  The appellant is the remarried widow of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The appellant filed a notice of disagreement dated in January 2011, and the RO issued a statement of the case dated in October 2013.  The appellant submitted her substantive appeal in November 2013.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in January 1947. 

2.  The Veteran died in December 1963.  According to his death certificate, he and the appellant were married at the time of his death.

3.  The appellant remarried in September 1968; this marriage ended by death of the appellant's spouse in May 2010.


CONCLUSION OF LAW

As a matter of law, entitlement to VA death benefits as the surviving spouse of the Veteran is not warranted.  38 U.S.C.A. §§ 101, 103, 1310 (West 2014); 38 C.F.R. §§ 3.1 (j), 3.50, 3.55 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  In any event, as set forth in more detail below, in this case the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  


Analysis

The pertinent facts in this case are not in dispute.  The appellant and Veteran were married in January 1947.  The Veteran died in December 1963.  At the time of the Veteran's death, the appellant and the Veteran were married.  The appellant remarried in September 1968.  In May 2010, the appellant's second spouse died.  

When a Veteran dies, his or her "surviving spouse" may be eligible for VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541; 38 C.F.R. § 3.50(a).  

A "surviving spouse" for VA purposes is defined as a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b).

Although remarriage is generally a bar to eligibility for status as a surviving spouse, there are exceptions to that general rule.  38 C.F.R. §§ 3.55 (a)(1)-(10); see also 38 U.S.C.A. §§ 103 (d), 1311(e).  The remarriage of a surviving spouse on or after October 1, 1998, terminated by death, divorce, or annulment will not bar the furnishing of DIC benefits, unless the divorce or annulment was secured through fraud or collusion.  38 C.F.R. § 3.55(a)(3).  Under 38 C.F.R. § 3.55(a)(10)(ii), a surviving spouse who remarried after the age of 57, but before December 16, 2003, may be eligible for DIC compensation under 38 U.S.C.A. § 1311, but only if the application for such benefits was received by VA before December 16, 2004.

In July 2010, VA received from the appellant a VA Form 21-534 seeking VA death benefits as the surviving spouse of the Veteran.  Therein, the appellant indicated that she and the Veteran married in January 1947.  The Abstract of Marriage Record submitted in July 2010 indicated that the appellant was 18 years old at the time.  The Veteran died in December 1963, while the couple was married.  The appellant remarried in September 1968.

It is not in dispute that the Veteran was married to the appellant at the time of his death in 1963 and that the appellant remarried thereafter in September 1968.  Therefore, notwithstanding that the appellant was married to the Veteran, once she remarried, she could no longer be a surviving spouse, absent an applicable exception, which is not shown in this case.

The exception noted under 38 C.F.R. § 3.55(a)(10)(ii) is not established.  Although the appellant remarried before December 16, 2003, she was not 57 years of age or older when she remarried, and she did not file her application for benefits before December 16, 2004.  See 38 C.F.R. § 3.55 (a) (10) (ii).  In addition, while the appellant's second marriage ended in the death of her spouse, her remarriage was not on or after October 1, 1998.

In sum, to receive DIC benefits, the appellant must qualify as a surviving spouse, which is precluded by remarriage, absent an applicable exception.  As the appellant remarried after the Veteran's death, and as no exceptions in 38 C.F.R. § 3.55(a) apply, the Board has no option but to decide this case in accordance with the applicable law, and is left with no recourse but to deny the claim as a matter of law.  


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of eligibility for Department of Veterans Affairs (VA) death benefits is denied. 




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


